ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note(s):  Claims 1-8 are pending.

APPLICANT’S INVENTION
The instant invention is directed to compounds having the formula

    PNG
    media_image1.png
    231
    593
    media_image1.png
    Greyscale
as set forth in independent claim 1.

DOUBLE PATENTING REJECTION
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 

Claims 1-8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 10,815,200. This is a statutory double patenting rejection.
	Note(s):  Both inventions are directed to the compounds of formula 
    PNG
    media_image1.png
    231
    593
    media_image1.png
    Greyscale
 wherein the variables have the same definitions.  While in the instant invention Applicant identifies the compounds as ‘a precursor or a solvate of a compound’ and the patented invention identifies the formula as ‘a compound’, both formulae and the definitions are the same and ‘a compound’ is equivalent to ‘a precursor or a solvate of a compound’.  Not calling the formulae the same thing in the instant invention and patent does not change the chemical properties or characteristics of the formulae as the structure and variable definitions are the same.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:  The claim recites the limitation "the compound" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 3:  The claim is ambiguous because it does not contain a period.  Thus, it is unclear whether or not Applicant intended to incorporate additional text or not.

COMMENTS/NOTES
It should be noted that no prior art is cited against the instant invention.  However, Applicant must address and overcome the double patenting and 112 rejections above.  In particular, the claims are distinguished over the prior art because the prior art neither anticipates nor renders obvious formula 
    PNG
    media_image1.png
    231
    593
    media_image1.png
    Greyscale
 as set forth in the instant invention.  The closest art (US Patent No. 10,815,200) is Applicant’s own work which is cited in the double patenting rejection above.

For clarity of claim 2, line 9, it is respectfully suggested that the phrase ‘(In form of any pharmaceutically acceptable salt)’ be deleted as the structure in line 9 is not limited to any particular pharmaceutical salt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        January 13, 2022